Citation Nr: 0430019	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  01-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic post-
operative right knee disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from September 1956 
to September 1959 and from May 1960 to March 1966, and 
additional duty with the Army Reserve and California Army 
National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Boise, Idaho, Regional Office which, in pertinent part, 
denied service connection for a chronic right knee disorder.  
The veteran subsequently moved to Arizona.  In November 2000, 
the veteran's claims file was transferred to the Phoenix, 
Arizona, Regional Office (RO).  

In December 2001, the veteran was afforded a hearing before a 
Veterans Law Judge sitting at the RO.  In March 2002, the 
Board denied service connection for a chronic right knee 
disorder.  

In September 2002, the veteran informed the Department of 
Veterans Affairs (VA) that he had moved to Ohio.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In May 2004, the Court granted 
the parties' January 2004 Joint Motion to Remand; vacated the 
Board's March 2002 decision; and remanded the veteran's 
appeal to the Board for additional action consistent with the 
Joint Motion to Remand.  

In October 2004, the veteran was informed that the Veterans 
Law Judge who had conducted his December 2001 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  In October 2004, the veteran informed the Board that 
he did not want an additional hearing.  The veteran is 
represented in the instant appeal by Sean A. Kendall, 
Attorney.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  

REMAND

The January 2004 Joint Motion for Remand directs that the 
veteran was to be afforded an adequate Veterans Claims 
Assistance Act of 2000 (VCAA) notice and an additional VA 
examination for compensation purposes to ascertain the 
etiology of the veteran's chronic post-operative right knee 
disorder and, if it existed prior to service entrance, 
whether the disability increased in severity beyond its 
natural progression during such service.  

In October 2004, the Board provided the veteran with a VCAA 
notice.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In reviewing the veteran's service medical records, the Board 
observes that the veteran served with both the Army Reserve 
and the California Army National Guard.  In a January 1997 
written statement, the veteran clarified that he served with 
the Army National Guard from December 1970 to November 1982 
and the Army Reserve from November 1982 to September 1986.  
At the December 2001 hearing before a Veterans Law Judge 
sitting at the RO, the veteran indicated that he had retired 
from the California National Guard in 1988.  He stated that 
he also worked for the California National Guard in a 
civilian capacity.  Although the VA has attempted to verify 
his service with the California National Guard, the veteran's 
complete periods of active duty, active duty for training, 
and inactive duty for training with the Army Reserve and the 
California Army National Guard have not been verified.  

The VA clinical documentation of record indicates that the 
veteran underwent a July 1996 right knee arthroscopic 
procedure at a VA medical facility in California.  The 
clinical documentation associated with the surgery is not of 
record.  The VA should obtain all relevant service records 
and VA, other governmental, and private clinical 
documentation which could potentially be helpful in resolving 
the veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  
A September 2002 written statement from the veteran indicates 
that he had moved to Ohio.  He requested that his claims 
files be transferred to the Cleveland, Ohio, Regional Office.  
The October 2004 Board notice to the veteran informing him of 
his right to another hearing before a Veterans Law Judge, 
sitting in either Washington, D C, in Phoenix, Arizona, or by 
videoconference from the Phoenix, Arizona RO, was sent to the 
veteran's new address in Ohio.   As the veteran has moved to 
Ohio, the appropriate action should be taken to transfer his 
claims files to the Cleveland, Ohio, Regional Office.  Given 
this fact, the veteran should also be asked if he wishes 
either a hearing before a Veterans Law Judge sitting at the 
Cleveland, Ohio, Regional Office or a video hearing before a 
Veterans Law Judge from the Cleveland, Ohio, Regional Office.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2004) are 
fully met.  

2.  The RO should then contact the 
National Personnel Records Center and/or 
the appropriate service entity and 
request that (1) it verify the veteran's 
complete periods of active duty, active 
duty for training, and inactive duty for 
training with the Army Reserve and the 
California Army National Guard and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  



3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment, 
including that associated with his July 
1996 right knee arthroscopic procedure 
and not already of record, be forwarded 
for incorporation into the record.  

4.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic post-operative right knee 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to (1) the etiology of the veteran's 
chronic post-operative right knee 
disorder; (2) whether it is more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the disability 
had its onset during his periods of 
active service, active duty for training, 
or inactive duty for training or 
otherwise originated during such service; 
is etiologically related to or increased 
in severity beyond its normal progression 
as the result of his service-connected 
disorders; or, if the disability is found 
to have existed prior to service 
entrance, (3) whether the disability 
increased in severity beyond its normal 
progression during the veteran's periods 
of service?  Send the claims folders to 
the examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  The RO should then contact the 
veteran and request that he clarify 
whether he wishes either a hearing before 
a Veterans Law Judge to be conducted at 
the Cleveland, Ohio, Regional Office or a 
video hearing before a Veterans Law Judge 
conducted from the Cleveland, Ohio, 
Regional Office.  If the veteran desires 
such a hearing, the RO should the 
schedule the veteran for the requested 
hearing before a Veterans Law Judge.  

6.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic post-operative 
right knee disorder.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 


Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


